Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: We modify by deleting so much of the order directing that immediate possession of the subject premises be delivered to plaintiff and that defendant Samuels and any other persons residing therein vacate the subject premises within 48 hours. As a vendee under a land contract in foreclosure, defendant is entitled to possession until foreclosure of her equitable title (see, Bean v Walker, 95 AD2d 70). We have examined the contentions raised on appeal and find them to be without merit. (Appeal from order of Supreme Court, Onondaga *948County, Lynch, J.—summary judgment.) Present—Dillon, P. J., Callahan, Denman, Pine and Schnepp, JJ.